     Case 19-27606          Doc 6      Filed 10/16/19 Entered 10/16/19 09:12:28              Desc Order Deny
                                           Appl Installmnts Page 1 of 1
Form 751deny[Order Deny Application Installments]




                                  UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF UTAH



    In re:                                                      Case No. 19−27606 RKM
             Kyle Blaine Jackson and AmberLee
             Marie Jackson                                      Chapter 13
                           Debtor(s).



                     ORDER DENYING FEE APPLICATION IN INSTALLMENTS


             The Court having reviewed the Application to Pay Filing Fee in Installments, finds that the Debtor

    has not paid filing fees in previously−filed cases in full. Therefore, it is hereby

             ORDERED, that the Application to Pay Filing Fee in Installments is DENIED, and it is further

             ORDERED that the Debtor shall, by October 29, 2019, pay the case filing fee in full.



    Dated and Entered on: October 16, 2019




                                                              United States Bankruptcy Judge (6 − 5)
